Mortor, C. J.
The presiding justice of the Superior Court, who tried this case without a jury, has found, as matter of fact, that there was no negligence on the part of the corporation which caused the injury to the plaintiff. The bill of exceptions does not show any error of law involved in this finding, and we cannot revise it, especially as all the evidence is not reported. He also found that the accident was caused “ by the negligence of the section boss and the engineer of the wild train.” This was negligence of fellow servants of the plaintiff, and it is the settled law of this Commonwealth, that he can maintain *566no action against the Corporation for injuries caused by such negligence. Hodgkins v. Eastern Railroad, 119 Mass. 419, and cases cited.

Exceptions overruled.